                                                                              Entered on Docket
                                                                              March 14, 2019
                                                                              EDWARD J. EMMONS, CLERK
                                                                              U.S. BANKRUPTCY COURT
                                                                              NORTHERN DISTRICT OF CALIFORNIA
                              1   WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)              Signed and Filed: March 13, 2019

                              3   Jessica Liou (pro hac vice)
                                  (jessica.liou@weil.com)
                              4   Matthew Goren (pro hac vice)
                                                                           ________________________________________
                                  (matthew.goren@weil.com)                 DENNIS MONTALI
                              5   767 Fifth Avenue                         U.S. Bankruptcy Judge
                                  New York, NY 10153-0119
                              6   Tel: 212 310 8000
                              7   Fax: 212 310 8007

                              8   KELLER & BENVENUTTI LLP
                                  Tobias S. Keller (#151445)
                              9   (tkeller@kellerbenvenutti.com)
                                  Jane Kim (#298192)
                             10
                                  (jkim@kellerbenvenutti.com)
                             11   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             12   Tel: 415 496 6723
                                  Fax: 650 636 9251
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                                  Proposed Attorneys for Debtors
      767 Fifth Avenue




                             14
                                  and Debtors in Possession
                             15
                                                             UNITED STATES BANKRUPTCY COURT
                             16
                                                             NORTHERN DISTRICT OF CALIFORNIA
                             17                                       SAN FRANCISCO DIVISION
                             18
                                   In re:                                           Bankruptcy Case
                             19                                                     19-30088 (DM)
                             20    PG&E CORPORATION,
                                                                                    Chapter 11
                             21             - and -                                 (Lead Case)

                             22    PACIFIC GAS AND ELECTRIC                         (Jointly Administered)
                                   COMPANY,
                             23
                                                                                    FINAL ORDER PURSUANT TO 11 U.S.C.
                             24                                  Debtors.           §§ 105(a), 363(b), AND 503(b)(9) AND FED. R.
                                    Affects PG&E Corporation                       BANKR. P. 6003 AND 6004 AUTHORIZING
                             25     Affects Pacific Gas and Electric               DEBTORS TO PAY PREPETITION
                                   Company                                          OBLIGATIONS OWED TO CERTAIN
                             26    Affects both Debtors                            SAFETY AND RELIABILITY, OUTAGE, AND
                                   * All papers shall be filed in the Lead Case,    NUCLEAR FACILITY SUPPLIERS
                             27
                                   No. 19-30088 (DM).
                             28



                             Case: 19-30088       Doc# 883    Filed: 03/13/19      Entered: 03/14/19 14:32:39   Page 1 of 6
                              1          Upon the Motion, dated January 29, 2019 (the “Motion”),1 of PG&E Corporation (“PG&E

                              2   Corp.”) and Pacific Gas and Electric Company (the “Utility”), as debtors and debtors in possession

                              3   (collectively, “PG&E” or the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11

                              4   Cases”), pursuant to sections 105(a), 363(b), and 503(b)(9) of title 11 of the United States Code

                              5   (the “Bankruptcy Code”) and Rules 6003 and 6004 of the Federal Rules of Bankruptcy Procedure

                              6   (the “Bankruptcy Rules”), for interim and final authority to pay the prepetition claims

                              7   (the “Operational Integrity Supplier Claims”) of certain vendors, suppliers, service providers, and

                              8   other similar parties and entities that are essential to protecting the public health and safety and

                              9   maintaining the going-concern value and integrity of the Debtors’ businesses and operations (the

                             10   “Operational Integrity Suppliers”), all as more fully set forth in the Motion; and this Court having

                             11   jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and

                             12   1334, Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24
Weil, Gotshal & Manges LLP




                             13   (N.D. Cal.), and Rule 5011-1(a) of the Bankruptcy Local Rules for the United States District Court for
 New York, NY 10153-0119
      767 Fifth Avenue




                             14   the Northern District of California (the “Bankruptcy Local Rules”); and consideration of the Motion

                             15   and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper

                             16   before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found and determined

                             17   that notice of the Motion as provided to the parties listed therein is reasonable and sufficient, and it

                             18   appearing that no other or further notice need be provided; and this Court having reviewed the Motion

                             19   and the Wells Declaration (as amended on February 2, 2019 [Docket No. 263]); and this Court having

                             20   held hearings to consider the relief requested in the Motion on an interim and final basis; and this Court

                             21   having previously entered first and second interim orders granting relief with respect to the Motion

                             22   [Docket Nos. 213 and 741]; and this Court having determined that the legal and factual bases set forth

                             23   in the Motion establish just cause for the relief granted herein; and it appearing that the relief requested

                             24   in the Motion is in the best interests of the Debtors, their estates, creditors, shareholders and all parties

                             25   in interest; and upon all of the proceedings had before this Court and after due deliberation and sufficient

                             26   cause appearing therefor,

                             27
                                  1
                                    Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such
                             28   terms in the Motion.



                             Case: 19-30088       Doc# 883      Filed: 03/13/19      Entered: 03/14/19 14:32:39         Page 2 of 6
                              1          IT IS HEREBY ORDERED THAT:

                              2          1.     The Motion is granted on a final basis, as provided herein.

                              3          2.     The Debtors are authorized, but not directed, pursuant to sections 105(a), 363(b), and

                              4   503(b)(9) of the Bankruptcy Code, to satisfy Operational Integrity Supplier Claims, upon such terms

                              5   and in the manner provided in this Final Order and the Motion; provided, however, that the prepetition

                              6   amounts authorized to be paid pursuant to this paragraph shall not exceed $116,200,000 absent further

                              7   order of the Court (the “Operational Integrity Supplier Cap”); provided further, however, that to the

                              8   extent practicable, the Debtors shall provide the advisors for each of the Committees and counsel to

                              9   the administrative agent under the Debtors’ debtor-in-possession financing facilities (the “DIP

                             10   Administrative Agent”) with five (5) business days’ advance notice (which notice may be provided

                             11   by email) of any proposed payment to any Operational Integrity Supplier (including any 503(b)(9)

                             12   Claims) in an aggregate amount in excess of $3,000,000.
Weil, Gotshal & Manges LLP




                             13          3.     The Debtors are authorized, but not directed, to pay the 503(b)(9) Claims of any
 New York, NY 10153-0119
      767 Fifth Avenue




                             14   Operational Integrity Supplier to the extent the Debtors determine it is necessary and appropriate in

                             15   accordance with the procedures and protocol provided in this Final Order and in the Motion; provided,

                             16   however, any amounts paid by the Debtors in satisfaction of such 503(b)(9) Claims shall not be

                             17   included in or subject to the Operational Integrity Supplier Cap.

                             18          4.     The Debtors shall only make payment on account of an Operational Integrity Supplier

                             19   Claim to an Operational Integrity Supplier that agrees to continue to supply goods or services to the

                             20   Debtors on Customary Trade Terms or such other terms that are individually agreed to by the Debtors

                             21   and such Operational Integrity Supplier.

                             22          5.     The Debtors shall undertake all appropriate efforts to cause Operational Integrity

                             23   Suppliers to enter into an agreement (the “Vendor Agreement”) with the Debtors, substantially in the

                             24   form annexed to the Motion as Exhibit B.

                             25          6.     The Debtors are authorized, but not required, to enter into Vendor Agreements when the

                             26   Debtors determine, in the exercise of their reasonable business judgment, that it is appropriate and

                             27   feasible to do so; provided, however, that the Debtors’ inability to enter into a Vendor Agreement shall

                             28



                             Case: 19-30088      Doc# 883      Filed: 03/13/19     Entered: 03/14/19 14:32:39        Page 3 of 6
                              1   not preclude them from paying an Operational Integrity Supplier Claim when, in the exercise of their

                              2   reasonable business judgment, such payment is necessary to the Debtors’ operations.

                              3          7.     If the Debtors, in their discretion, determine that an Operational Integrity Supplier has

                              4   not complied with the terms and provisions of the Vendor Agreement or has failed to continue to

                              5   comply with the Customary Trade Terms or such other terms that are individually agreed to by the

                              6   Debtors and such Operational Integrity Supplier, the Debtors may terminate a Vendor Agreement,

                              7   together with the other benefits to the Operational Integrity Supplier as contained in this Final Order;

                              8   provided, however, that the Vendor Agreement may be reinstated if (i) such determination is

                              9   subsequently reversed by the Court for good cause shown after notice and a hearing following a Motion

                             10   from the Operational Integrity Supplier, (ii) the underlying default of the Vendor Agreement is fully

                             11   cured by the Operational Integrity Supplier not later than five (5) business days after the Debtors

                             12   provide notice of such default, or (iii) the Debtors, in their discretion, reach an agreement with the
Weil, Gotshal & Manges LLP




                             13   Operational Integrity Supplier.
 New York, NY 10153-0119
      767 Fifth Avenue




                             14          8.     If a Vendor Agreement is terminated as set forth above, or if an Operational Integrity

                             15   Supplier that has received payment of a prepetition claim later refuses to continue to supply goods or

                             16   services in compliance with the Vendor Agreement or as otherwise agreed with the Debtors, then the

                             17   Debtors reserve their rights to and may seek approval of this Court to (i) deem any such payment to

                             18   apply to postpetition amounts payable to such Operational Integrity Supplier, if applicable, or (ii) take

                             19   any and all appropriate steps to cause such Operational Integrity Supplier to repay payments made to

                             20   it on account of its Operational Integrity Supplier Claim to the extent that such payments exceed the

                             21   postpetition amounts then owing to such Operational Integrity Supplier. The Operational Integrity

                             22   Supplier Claim shall then be reinstated in such an amount so as to restore the Debtors and the

                             23   Operational Integrity Supplier to their original positions as if the Vendor Agreement had never been

                             24   entered into and the payment of the Operational Integrity Supplier Claim had not been made.

                             25          9.     The Debtors shall maintain a matrix summarizing (i) the name of each Operational

                             26   Integrity Supplier paid, (ii) the amount paid to each Operational Integrity Supplier on account of its

                             27   Operational Integrity Supplier Claim (and, subject to any ongoing reconciliation, auditing, or true-up,

                             28   information on the remaining unpaid balance of its Operational Integrity Supplier Claim), (iii) the



                             Case: 19-30088      Doc# 883      Filed: 03/13/19     Entered: 03/14/19 14:32:39        Page 4 of 6
                              1   amount of any 503(b)(9) Claims paid, and (iv) the goods or services provided by such Operational

                              2   Integrity Supplier. This matrix shall be provided on a bi-weekly basis to (i) the Office of the United

                              3   States Trustee for Region 17; (ii) Milbank LLP, as counsel to the Official Committee of Unsecured

                              4   Creditors; (iii) Baker & Hostetler LLP, as counsel to the Official Committee of Tort Claimants;

                              5   (iv) counsel to any other statutory committees appointed in these Chapter 11 Cases; and (v) Stroock &

                              6   Stroock & Lavan LLP, as counsel to the DIP Administrative Agent; provided, that the professionals

                              7   for each of the DIP Administrative Agent, the Committees, and any other committees shall keep the

                              8   matrix confidential and shall not disclose any of the information in the matrix to anyone, including any

                              9   member of a committee, without prior written consent of the Debtors.

                             10          10.    Banks and financial institutions are authorized, but not directed, at the Debtors’ request,

                             11   to receive, process, honor and pay, to the extent of funds on deposit, any and all checks issued or to be

                             12   issued or electronic funds transfers requested or to be requested by the Debtors relating to the
Weil, Gotshal & Manges LLP




                             13   Operational Integrity Supplier Claims.
 New York, NY 10153-0119
      767 Fifth Avenue




                             14          11.    The Debtors are authorized, but not directed, to issue new postpetition checks or effect

                             15   new electronic funds transfers on account of the Operational Integrity Supplier Claims to replace any

                             16   prepetition checks or electronic funds transfer requests that may be lost, dishonored, or rejected as a

                             17   result of the commencement of the Chapter 11 Cases.

                             18          12.    Nothing contained in this Final Order or in the Motion is intended to be or shall be

                             19   construed as (a) an admission as to the validity of any claim against the Debtors, (b) a waiver of the

                             20   Debtors’ or any appropriate party in interest’s rights to dispute any claim, or (c) an approval or

                             21   assumption of any agreement, contract, program, policy, or lease under section 365 of the Bankruptcy

                             22   Code. Likewise any payment made pursuant to this Final Order is not intended to be and shall not be

                             23   construed as an admission to the validity of any claim or a waiver of the Debtors’ rights to dispute such

                             24   claim subsequently.

                             25          13.    Notwithstanding entry of this Final Order, nothing herein shall create, nor is intended to

                             26   create, any rights in favor of or enhance the status of any claim held by, any party.

                             27          14.    The requirements of Bankruptcy Rule 6004(a) have been satisfied.

                             28



                             Case: 19-30088      Doc# 883      Filed: 03/13/19     Entered: 03/14/19 14:32:39         Page 5 of 6
                              1          15.     Notwithstanding the provisions of Bankruptcy Rule 6004(h), this Final Order shall be

                              2   immediately effective and enforceable upon its entry.

                              3          16.     The Debtors are authorized to take all steps necessary or appropriate to carry out this

                              4   Final Order.

                              5          17.     This Court shall retain jurisdiction to hear and determine all matters arising from or

                              6   related to the implementation, interpretation, or enforcement of this Final Order.

                              7                                          ** END OF ORDER **

                              8

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28



                             Case: 19-30088      Doc# 883      Filed: 03/13/19     Entered: 03/14/19 14:32:39          Page 6 of 6
